Citation Nr: 1635566	
Decision Date: 09/12/16    Archive Date: 09/20/16

DOCKET NO.  12-03 210	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an increased rating for service-connected bilateral hearing loss, evaluated as noncompensably disabling prior to July 24, 2014, and as 10 percent disabling thereafter.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Counsel





INTRODUCTION

The Veteran had active service from November 1964 to November 1984. 

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a January 2011 rating decision in which the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas denied a compensable rating for bilateral hearing loss.  In October 2012, the Veteran testified at a hearing before the undersigned Veterans Law Judge at the RO; a transcript of that hearing is of record.  In June 2014, the Board remanded the claim for additional development.  

In November 2014, the RO granted a 10 percent rating for the Veteran's bilateral hearing loss, effective from July 24, 2014.  As this increase did not constitute a full grant of the benefit sought, the increased rating issue remained in appellate status.  AB v. Brown, 6 Vet. App. 35, 39 (1993).  

This appeal was processed using the VBMS and Virtual VA paperless claims processing system.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.  This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDING OF FACT

In July 2016, prior to the promulgation of a decision in the appeal, the Veteran stated that he desired to withdraw the issue of entitlement to an increased rating for service-connected bilateral hearing loss.


CONCLUSION OF LAW

The criteria for withdrawal of the appeal of the issue of entitlement to an increased rating for service-connected bilateral hearing loss, evaluated as noncompensably disabling prior to July 24, 2014, and as 10 percent disabling thereafter, by the appellant have been met.  38 U.S.C.A. § 7105 (b)(2), (d)(5) (West 2014 & Supp. 2015); 38 C.F.R. § 20.204 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2014 & Supp. 2015).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2015).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.

Review of the claims folder shows that, during the course of this appeal, and specifically in a statement received in July 2016, the Veteran stated that he had been notified that the rating for bilateral hearing loss had been increased to 10 percent, which increased his overall service-connected rating to 20 percent, effective July 24, 2014.  He then specifically asked "that any on-going appeal concerning bilateral hearing loss be withdrawn."  As there remain no allegations of errors of fact or law for appellate consideration, the Board does not have jurisdiction to review the appeal on the issue listed above.  It is dismissed.


ORDER

The issue of entitlement to an increased rating for service-connected bilateral hearing loss, currently evaluated as noncompensable prior to July 24, 2014, and as 10 percent disabling thereafter, is dismissed.


____________________________________________
THERESA M. CATINO
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


